 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     dakolkoski@wolfewyman.com
 5   Attorneys for Plaintiff
     DITECH FINANCIAL LLC
 6
                                       UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA
 8    DITECH FINANCIAL LLC                                     Case No.: 2:18-cv-01545-JCM-PAL
 9                               Plaintiff,                    STIPULATION AND ORDER FOR
                                                               EXTENSION OF TIME FOR PLAINTIFF
10    vs.                                                      DITECH FINANCIAL LLC TO FILE A
                                                               RESPONSE TO SAFARI HOMEOWNERS’
11    CAO LIMIN AND LIU QIUXIA; NEVADA                         ASSOCIATION’S MOTION TO DISMISS
      ASSOCIATION SERVICES, INC., a Nevada                     DITECH FINANCIAL’S COMPLAINT
12    corporation; SAFARI HOMEOWNERS                           FOR QUIET TITLE AND DECLARATORY
      ASSOCIATION, a Nevada non-profit entity;                 JUDGMENT
13    DOES I through X and ROE BUSINESS
      ENTITIES I through X, inclusive,                               (FIRST REQUEST)
14
                                 Defendants.
15

16
                 The parties, by and through their undersigned counsel of record, hereby stipulate to extend
17
     the time for Plaintiff, DITECH FINANCIAL LLC (“Ditech”), by and through its attorneys, Wolfe &
18
     Wyman LLP, to respond to SAFARI HOMEOWNERS’ ASSOCIATION’S MOTION TO DISMISS
19
     DITECH FINANCIAL’S COMPLAINT FOR QUIET TITLE AND DECLARATORY JUDGMENT
20
     filed on December 11, 2018 [ECF No. 15]. Ditech’s response is due on December 25, 2018. The
21
     parties stipulate to extend Ditech’s time to file its response from December 25, 2018 to January 11,
22
     2019. This stipulation is to accommodate the schedules of counsel. This is the first stipulation for
23

24   ///
25
     ///
26
27   ///
28                                                         1
     3233582.1
 1
     extension to respond to papers filed regarding Safari Homeowners’ Association’s Motion to
 2
     Dismiss. This request is not for any improper purpose or delay.
 3
                 IT IS SO STIPULATED.
 4

 5   DATED: December 17, 2018                      WOLFE & WYMAN LLP
 6
                                                   By:      /s/ Danielle A. Kolkoski
 7                                                        DANIELLE A. KOLKOSKI, ESQ.
                                                          Nevada Bar No. 8506
 8                                                        6757 Spencer Street
                                                          Las Vegas, NV 89119
 9
                                                          Attorneys for Plaintiff
10                                                        DITECH FINANCIAL LLC
11
     DATED: December 17, 2018                      LEACH KERN GRUCHOW ANDERSON SONG
12
                                                   By:       /s/ J. Tyler King
13                                                        J. TYLER KING, ESQ.
                                                          Nevada Bar No. 7259
14                                                        2525 Box Canyon Drive
                                                          Las Vegas, NV 89128
15
                                                          Attorneys for Defendant
16                                                        SAFARI HOMEOWNERS’ ASSOCITION
17

18                                                ORDER
19               IT IS SO ORDERED.

20                 December 20, 2018
     DATED:
21                                               UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26
27

28                                                    2
     3233582.1
 1                                     CERTIFICATE OF MAILING

 2        On December 17, 2018, I served the foregoing STIPULATION AND ORDER FOR
 3   EXTENSION OF TIME FOR PLAINTIFF DITECH FINANCIAL LLC TO FILE A RESPONSE
     TO SAFARI HOMEOWNERS’ ASSOCIATION’S MOTION TO DISMISS DITECH
 4   FINANCIAL’S COMPLAINT FOR QUIET TITLE AND DECLARATORY JUDGMENT (FIRST
     REQUEST) by the following means to the persons as listed below:
 5
                  a.      EFC System (you must attach the “Notice of Electronic Filing,” or list all
 6   persons and addresses and attach additional paper if necessary):
 7
                 Sarah A. Morris, Esq.                     sarah@morrislawcenter.com
 8               Timothy A. Wiseman, Esq.                  time@morrislawcenter.com
                 Attorneys for Defendants
 9               LIMIN CAO AND QIUXIA LIU
10
                 Sean L. Anderson, Esq.        sanderson@lkglawfirm.com
11               J. Tyler King, Esq.           tking@lkglawfirm.com
                 Attorneys for Defendant
12               SAFARI HOMEOWNERS’ ASSOCIATION

13                 b.      United States Mail, postage fully pre-paid (List persons and addresses. Attach
     additional paper if necessary):
14

15               Sarah A. Morris, Esq.
                 Nevada Bar No. 8461
16               Timothy A. Wiseman, Esq.
                 Nevada Bar No. 13786
17               5450 W. Sahara Ave. Suite 330
18               Las Vegas, NV 89146
                 Attorneys for Defendants
19               LIMIN CAO AND QIUXIA LIU

20               Sean L. Anderson, Esq.
                 J. Tyler King, Esq.
21               2525 Box Canyon Drive
22               Las Vegas, NV 89128
                 Attorneys for Defendant
23               SAFARI HOMEOWNERS’ ASSOCIATION

24

25                                                         /s/ Jamie C. Soquena
                                                           Jamie C. Soquena
26                                                         An employee of Wolfe & Wyman LLP
27

28                                                     3
     3233582.1
